     Case: 1:18-cv-07454 Document #: 40 Filed: 06/20/19 Page 1 of 1 PageID #:88

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Monika Daniel
                          Plaintiff,
v.                                            Case No.: 1:18−cv−07454
                                              Honorable Sharon Johnson Coleman
PNC Bank, N.A.
                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 20, 2019:


        MINUTE entry before the Honorable M. David Weisman: Magistrate
Status/Motion hearing held. The Court grants Defendant's unopposed motion to permit
limited written discovery and to continue scheduling settlement conference [38]. The
6/14/19 deadline for Defendant's settlement response is stricken. (See Dkt. [35].) The
Court does not require parties to seek leave to issue subpoenas. Parties reported on the
status of discovery and addressed anticipated depositions. Status hearing set for 8/7/19 at
9:15 a.m. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
